Citation Nr: 0025804	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-20 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, currently diagnosed as a 
schizoaffective disorder with depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to October 
1976.

This appeal arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The Board notes that the veteran indicated, in his November 
1998 substantive appeal, that he desired a hearing before a 
member of the Travel Board at the RO.  In an August 1999 
letter, the RO requested that the veteran further clarify his 
request.  In a September 1999 statement the veteran notified 
the RO that he desired to "cancel [his] request for a 
Traveling Section Hearing," and "request[ed] that [his] 
file be transferred to Washington at your earliest 
convenience."  The Board accordingly finds that the veteran 
has withdrawn his request for a personal hearing at the RO, 
and that no further assistance to him in that regard is 
required under 38 U.S.C.A. § 5107(a) (West 1991) and 38 
C.F.R. § 20.704 (1999).


FINDINGS OF FACT

1.  An unappealed RO decision in April 1997 denied the 
veteran's request to reopen his claim for entitlement to 
service connection for a mental disorder, based upon the 
submission of new and material evidence.

2.  Additional evidence submitted since the RO's April 1997 
decision consists of private hospitalization reports from 
January 1991 through June 1991; July 1990 Oklahoma National 
Guard discharge orders; a September 1998 private medical 
opinion; statements by the veteran dated in May 1997, 
September 1998, and May 1999; a May 2000 VA Form 646 
representative's statement; and an August 2000 Written Brief 
Presentation.

3.  A portion of the evidence submitted since the RO's April 
1997 decision bears directly and substantially upon the issue 
under consideration, and is, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The veteran's claim that he has a currently diagnosed 
psychiatric disorder that began during his active duty 
service is plausible and capable of substantiation.


CONCLUSIONS OF LAW

1.  The April 1997 RO decision, which denied the veteran's 
request to reopen his claim for entitlement to service 
connection for a mental disorder, based upon the submission 
of new and material evidence, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.304, 20.113 
(1999).

2.  New and material evidence has been received since the 
April 1997 RO decision, and the claim for service connection 
for an acquired psychiatric disorder, currently diagnosed as 
a schizoaffective disorder with depression, is reopened.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.156(a)(b), 3.306 (1999).

3.  The veteran's claim for service connection for an 
acquired psychiatric disorder, currently diagnosed as a 
schizoaffective disorder with depression, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(d) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, while the decision of the 
October 1998 statement of the case was that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a mental or nervous disorder, the 
Reasons and Bases contained therein indicated the analysis 
was based upon a procedure which has since been overturned by 
the United States Court of Appeals for the Federal Circuit.  
The Board has cured that due process defect, however, by 
applying the proper procedure, as set forth below.



I.  Determination of new and material evidence

The April 1997 RO decision, which denied the veteran's 
request to reopen his claim for entitlement to service 
connection for a mental disorder, based upon the submission 
of new and material evidence, became final when the veteran 
did not file a notice of disagreement within one year of the 
date he was notified of the unfavorable determination.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1999).  Pursuant to 38 U.S.C.A. § 7105(c), a final 
decision by the RO may not thereafter be reopened and allowed 
and a claim based on the same factual basis may not be 
considered.  The exception to this is 38 U.S.C.A. § 5108, 
which states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  Therefore, once an 
RO decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991);  38 C.F.R. §§ 3.104, 
3.156(a)(b), 20.302, 20.1103 (1998); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

The U. S. Court of Appeals for Veterans Claims (Court) has 
set forth a three-part analysis to be applied when a claim to 
reopen is presented.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).  Under the Elkins test, the first step is to 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) to reopen the prior 
claim.  If so, then the second step, whereby immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all the evidence of record, and presuming its 
credibility, see Justus v. Principi, 3 Vet. App. 510 (1992), 
the reopened claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a), must be undertaken.  If the claim is found to be 
not well grounded, it should be denied on that basis.  
Elkins, at 218-19.  If the claim is well grounded, then the 
VA must ensure that the duty to assist has been fulfilled 
before proceeding to the third step, an adjudication on the 
merits.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decisionmakers and which is 
neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

In light of Evans v. Brown, 9 Vet. App. 273 (1996), the 
evidence to be reviewed is that which has been submitted 
since the last final decision that disallowed the claim on 
any basis.  In this case, the evidence submitted since the 
April 1997 decision shall be evaluated.  The veteran 
submitted no evidence, other than his own statement, at the 
time of the April 1997 decision.  The RO denied the claim on 
the basis that no new and material evidence had been 
submitted.  The newly submitted evidence consists of private 
hospitalization reports from January 1991 through June 1991; 
July 1990 Oklahoma National Guard discharge orders; a 
September 1998 private medical opinion; statements by the 
veteran dated in May 1997, September 1998, and May 1999; a 
May 2000 VA Form 646 representative's statement; and an 
August 2000 Written Brief Presentation.

The September 1998 statement from a private mental health 
care provider contains an opinion that "it is the assessment 
of Mr. [name omitted], MS, Clinician, that many of the mental 
health issues that currently concern [the veteran] have their 
origin when the client was enlisted in the United States Air 
Force."

Initially, the Board finds that the additional evidence noted 
above is new, in that it has not been previously submitted to 
agency decisionmakers and is neither cumulative nor redundant 
of previously submitted evidence.  The Board also finds the 
new evidence material, in that it bears directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

Accordingly, as new and material evidence has been submitted, 
the veteran's claim for service connection for an acquired 
psychiatric disorder, currently diagnosed as a 
schizoaffective disorder with depression, is reopened.

II.  Determination of well groundedness

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (1999).  In addition, certain chronic diseases, 
including a psychosis, may be presumed to have been incurred 
during service if they become manifest to a compensable 
degree within an applicable period after separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

The Court has established rules for the determination of a 
well-grounded claim based upon the chronicity and continuity 
of symptomatology provisions of 38 C.F.R. § 3.303(b).  The 
Court has ruled that the chronicity provision of § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question, which must be answered in this case, is 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
in a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The evidence of record contains a May 1996 private medical 
report showing a current diagnosis of schizoaffective 
disorder with depression, and a September 1998 opinion from a 
private mental health care provider relating the veteran's 
"mental health issues" with his active duty service.  
Therefore, having reopened the veteran's claim, the Board 
further finds that, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  See Evans, 
supra; Elkins, supra.



ORDER

New and material evidence having been submitted to reopen the 
claim, the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder, currently 
diagnosed as a schizoaffective disorder with depression, is 
reopened; to this extent, the veteran's appeal is granted.

The claim for entitlement to service connection for an 
acquired psychiatric disorder, currently diagnosed as a 
schizoaffective disorder with depression, is well grounded; 
to this extent, the veteran's appeal is granted.


REMAND

The veteran having submitted a well-grounded claim, VA has a 
duty to assist the veteran in its development.  See 
38 U.S.C.A. § 5107(b).  This duty has not yet been fully met, 
and this case, therefore, is not ready for appellate 
disposition for the reasons that follow.

The Board notes the veteran's 1976 Air Force active duty 
service records are not complete, as they contain no 
explanation, other than an almost illegible cite on his DD 
214 to an Air Force Manual provision, of the reason for his 
discharge.  His October 1976 separation physical examination 
report contains a notation of "[d]epression, worry[,] 
nervous trouble due to family problems."  The Board also 
notes that, if the veteran was discharged for medical 
reasons, there should be records of these proceedings and 
determinations, including medical records.  Accordingly, the 
RO should conduct all appropriate and applicable alternative 
searches for all the veteran's available service personnel 
and medical records.  Jolley v. Derwinski, 1 Vet. App. 37, 39 
(1990).  The RO should also obtain and associate with the 
claims file an explanation of the meaning of the Air Force 
regulation cite noted in the "Authority and Reason" section 
(9c) on the veteran's DD 214, and obtain the "DD Form 
256AF" certificate noted on that form.

The veteran, in April 1997, September 1998, and May 1999 
statements, reported that he was hospitalized for mental 
problems in 1977 and 1978, at St. Anthony's and Baptist 
Medical Hospitals.  Accordingly, these records should be 
obtained and associated with the claims file.  When the 
claimant has provided concrete data as to time, place and 
identity, VA must provide assistance in obtaining relevant 
records from private physicians, and must obtain all 
pertinent medical records that have been called to its 
attention by the veteran and by the evidence already of 
record.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992); Olson v. 
Principi, 3 Vet. App. 480, 482-83 (1992); Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994).

The veteran should also be requested to provide the names and 
addresses of all mental health care providers who have 
treated him between 1978 and 1990; after obtaining any 
necessary authorizations, these records should be obtained 
and associated with the claims file.  Id.

The veteran has also reported he is receiving Social Security 
Disability benefits; these records, including any medical 
records, should be obtained and associated with the claims 
file.  VA's duty to assist after a well-grounded claim has 
been submitted includes the acquisition of Social Security 
Administration records and the appropriate consideration and 
weighing of that evidence.  See Baker v. West, 11 Vet. 
App. 163, 169 (1998); Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain the veteran's 
complete Air Force service personnel and 
medical records and associate them with 
the claims file.  In particular, the 
veteran's DD Form 256AF should be 
obtained, together with the records of 
the reasons for the veteran's discharge 
from active duty after only four months 
and nineteen days.  The Air Force 
regulation noted as the reason for 
discharge on the veteran's DD 214, in box 
9c, should be obtained.  If Medical Board 
review was involved, those records, 
including records of any mental status 
examinations, should be obtained.  All 
appropriate and applicable alternative 
searches for these records should be 
conducted.  If the search for any of 
these records is unsuccessful, the 
reason(s) therefor should be adequately 
documented in the claims file.

2.  The RO, if necessary, should obtain 
from the veteran the addresses of St. 
Anthony's and Baptist Medical Hospitals.  
After obtaining any necessary 
authorizations, the complete medical 
records for the veteran, beginning in 
1976, pertaining to any mental disorder 
treatment, should be obtained from those 
facilities and associated with the claims 
file.  If the search for any of these 
records is unsuccessful, the reason(s) 
therefor should be adequately documented 
in the claims file.  In that regard, the 
veteran is advised that individuals 
applying for benefits have a 
responsibility to cooperate with the 
agency in the gathering of evidence 
necessary to establish allowance of 
benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  See also 38 
C.F.R. § 3.158(a).

3.  The veteran should also be contacted 
and requested to provide the names and 
addresses of all mental health care 
providers who have treated him for mental 
disorders from 1978 to 1990.  After 
obtaining any necessary authorizations, 
any records identified should be 
obtained.  If the search for any of these 
records is unsuccessful, the reason(s) 
therefor should be adequately documented 
in the claims file.  38 C.F.R. § 
3.158(a); Morris, supra.

4.  The RO should also obtain and 
associate with the claims file the 
veteran's complete Social Security 
Administration records, including medical 
reports, examination reports, etc.  If 
the attempt to obtain these records is 
unsuccessful, the reason(s) therefor 
should be adequately documented in the 
claims file.

5.  After completion of the above 
development, and any further development 
suggested by the newly received evidence, 
and even if all searches for records were 
not successful, the veteran should be 
afforded a VA psychiatric examination by 
a psychiatrist, to determine the 
existence, nature, and etiology of any 
mental disorder.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
psychiatrist prior to the examination.  
All indicated studies and subscales are 
to be performed, and Axis I - IV 
diagnoses and GAF scale scores should be 
rendered.  In that regard, the veteran is 
advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

If any Axis I psychiatric disorder is 
diagnosed, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
(or the symptoms of the disorder) 
preexisted the veteran's entrance onto 
active duty in June 1976, and, if so, 
whether it is at least as likely as not 
that the disorder measurably and 
permanently worsened during the veteran's 
active duty service.

If any Axis I psychiatric disorder is 
diagnosed, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
(or the symptoms of the disorder) was 
incurred during the veteran's active duty 
service, or is related to that service.

If a personality disorder is diagnosed, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any superimposed Axis 
I psychiatric disorder was caused or 
measurably and permanently worsened by 
that personality disorder during the 
veteran's active duty service.

The examiner is requested to provide the 
complete and detailed rationale of all 
opinions rendered.  The report of the 
examination should be typed.

6.  After completion of the above 
development, the RO should review the 
submitted report for compliance with the 
directives and objectives of this remand.  
If the report is deficient in any manner, 
it should be returned as inadequate for 
proper rating purposes, and should be 
properly amended.  See Bruce v. West, 11 
Vet. App. 405, 410 (1998); Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

7.  After completion of the above, the RO 
should adjudicate the issue of service 
connection for an acquired psychiatric 
disorder on the basis of all evidence of 
record and all applicable statutes, 
regulations, and case law.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

 


- 13 -


